a

Oo CO SO

10
U1
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26

Case 2:18-cv-01464-JLR Document 71 Filed 11/08/19 Page 1 of 3

THE HONORABLE JAMES L, ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
0912139 B.C., LTD., a Canadian No. 2:18-cv-01464-JLR
corporation, and PAKAGE APPAREL,
INC., a Canadian corporation, STIPULATED MOTION TO EXTEND
DEADLINE TO RE-OPEN CASE
Plaintiffs, PENDING SETTLEMENT AND
fEROPOSED] ORDER
¥.
RAMPION USA INC., a Washington NOTE ON MOTION CALENDAR:
corporation, and RAMPION
ENTERPRISES LTD., a Canadian November 8, 2019
corporation,
Defendants.

 

 

Pursuant to LCR 7(d\(1) and 10(g), Plaintiffs and Defendants, by and through their
counsel of record, hereby stipulate and jointly move the Court for entry of an order extending the
deadline to re-open the case pending the consummation of the formal settlement agreement.

On September 5, 2019, in response to a notice that the parties had reached a settlement in
principle, the Court entered an Order (Dkt. # 67) striking all case deadlines and dismissing this
case, subject to re-opening at the motion of any party by November 4, 2019, if the parties were
unable to consummate their settlement agreement by that time. On October 29, 2019, the parties
jointly moved to.extend that date to November 13, 2019 (Dkt. # 69), The Court granted that
motion on October 30, 2019 (Dkt, #70). The parties now jointly move to extend the deadline to

re-open the case to November 20, 2019.

JOINT MOTION TO EXTEND DEADLINE TO RE-OPEN CASE PENDING SETTLEMENT - 1
(2:18-cy-01464-JLR)
STOEL RIVES Lr

600 University St 's ite 3600 Scattla, WA 98101
TMVET SY reel, L . rn
104276405.1 006856 1-00001 y Breet, Suite 3600, ponte

 
Co © FD

10
\1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01464-JLR Document 71 Filed 11/08/19 Page 2 of 3

Good cause exists for this second proposed extension. The parties have nearly completed
the formal settlement documents, with only three disputed issues remaining. The parties’
binding settlement term sheet was negotiated with the assistance of mediator Lou Peterson and
provides that in the event of any disagreement as to the meaning of the terms set forth in the term
sheet or in preparation of more formal documentation, the parties agree that Mr. Peterson will
resolve any such disagreement. The parties have arranged to present the three remaining
disputed issues to Mr. Peterson. Mr. Peterson, who is currently out of town and is mediating a
case next week, has asked the parties to submit written materials on the three disputed terms by
Tuesday November 12, 2019 followed by a conference call on either Thursday November 14 or
Friday November 15. The parties expect Mr. Peterson to provide a final decision on these issues
by Monday November 18.

The parties, therefore, seek an extension of the deadline to re-open this. case to November

- 20, 2019 to ensure that there is adequate time to prepare and execute final agreements after

receiving Mr. Peterson’s final determination.

DATED: November 8, 2019.

 

 

 

 

STOEL RIVES LLP DORSEY & WHITNEY LLP
/s/ Brian C, Park /s/ Paul Meiklejohn
' Brian C. Park, WSBA No. 25584 _ Paul Meiklejohn, WSBA No. 17477

600 University Street, Suite 3600 -

Seattle, WA 98101-4109 /sf Erin Kolter 5

Telephone: (206) 386-7542 - Erin Kolter, WSBA No. 53365

Facsimile: (206) 386-7500 Columbia Center

Email: brian.park@stoe!l.com . 701 Fifth Avenue, Suite 6100
Seattle, WA 98104

/s/ Steven T. Lovett Telephone: (206) 903-8800

Steven T. Lovett (Admitted pre hac vice) Facsimile: (206) 299-3594

steve. lovett@stoel.com meiklejohn.paul@dorsey.com

kolter.erin@dorsey.com
/s/Nathan C, Brunette
Nathan C. Brunette (Admitted pre hac vice) Attorneys for Defendants
nathan. brunette@stoel.com
760 S.W. Ninth Avenue, Suite 3000
Portland, OR 97205
Telephone: (503) 224-3380
Facsimile: (503) 220-2480
Attorneys for Plaintiffs

JOINT MOTION TO EXTEND DEADLINE TO RE-OPEN CASE PENDING SETTLEMENT - 2
(2:18-cv-01464-ILR)}

STOEL RIVES tir
ATTORNEY!

C $
104276405.1 0068561-00001 600 Unk ersity a  Aoeny Boon” NS ele)

 
Oo CO sD TS

10
1
12
13
14
15

16
17

18

19

20

21

22

23

24

25

26

Case 2:18-cv-01464-JLR Document 71 Filed 11/08/19 Page 3 of 3

ORDER
It is so ordered.
NN
Dated this {2 day of Was. 2019.

 

  

TUE HONORABLE JAMES L. ROBART
United States District Judge

JOINT MOTION TO EXTEND DEADLINE TO RE-OPEN CASE PENDING SETTLEMENT - 3
(2:18-cv-01464-JLR)

STOEL RIVES LLP
0G Uni i 4 Aron le, WA 98101
104276405, 1 0068561-00001 60 Valery Ae ee oot O000 , 8

 
